Cite as 2017 Ark. 165


                 SUPREME COURT OF ARKANSAS
                                        No.   CV-16-550

                                                   Opinion Delivered: May   4, 2017

LITTLE ROCK POLICE DEPARTMENT
                      APPELLANT APPEAL FROM THE PULASKI
                                COUNTY CIRCUIT COURT
V.                              [NO. 60CV-15-2246]

CHRISTOPHER PHILLIPS                         HONORABLE MORGAN E.
                                    APPELLEE WELCH, JUDGE

                                                   TRANSFERRED TO THE COURT
                                                   OF APPEALS.


                            SHAWN A. WOMACK, Associate Justice


        The Little Rock Police Department appeals from an order entered on March 4, 2016,

 in the Circuit Court of Pulaski County setting aside the demotion of Christopher Phillips.

 The appellant’s only argument is that there is insufficient evidence to support the order

 setting aside the demotion. The appellant invoked our jurisdiction pursuant to Ark. Code

 Ann. § 14-51-308(e)(2)(A) (Repl. 2013). In our recent decision in Bales v. City of Fort Smith,

 2017 Ark. ___, we stated that civil service appeals pursuant to section 14-51-308 shall be

 filed in the court of appeals unless there is another basis for our jurisdiction. Since there is

 no other basis for our jurisdiction, we transfer this case to the court of appeals pursuant to

 Ark. Sup. Ct. R. 1-2(d).

        Transferred to the court of appeals.

        Sherri Latimer, Office of the City Attorney, for appellant.

        Robert A. Newcomb, for appellee.